Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 1 of 9




                  Exhibit 3
               Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 2 of 9
■v>   J ■
                                                                                                    Filed: 12/10/2019 12:53 PM
                                                                                                JOHN D. KINARD - District Clerk
                                                                                                       Galveston County, Texas
                                                                                                        Envelope No. 39124939
                                                                                                                  By: Lisa Kelly
                                                                                                            12/11/2019 8:56 AM

                                                     19-CV-2242
                                               NO.


            GRACIE LEE PRICE                               §   IN THE DISTRICT COURT
                                                           §    Galveston County - 10th District Court
            Plaintiff,                                     §
                                                           §
            VS.                                            §         TH JUDICIAL DISTRICT
                                                           §
                                                           §
            CARNIVAL CRUISE LINES                          §
                                                           §    OF GALVESTON COUNTY, TEXAS
            Defendants.

                                       PLAINTIFF’S ORIGINAL PETITION

            TO THE HONORABLE JUDGE OF SAID COURT:

                    NOW COMES Gracie Lee Price, hereinafter called Plaintiffs, complaining of and about

            Carnival Cruise Lines, hereinafter called Defendants, and for cause of action shows unto the

            Court the following:

                                      DISCOVERY CONTROL PLAN LEVEL

                    1.     Plaintiff intends that discovery be conducted under Discovery Level 2.

                                              PARTIES AND SERVICE

                    2.     Plaintiff, Gracie Lee Price, is an Individual whose address is Brazoria County,

            Texas. The last three numbers of Gracie Lee Price’s driver's license number are 897. The last

            three numbers of Gracie Lee Price’s social security number are 459.

                    3.     Defendant Carnival License Holdings Limited doing business as Carnival Cruise
                   <
            Lines is a duly organized corporation doing business in the State of Texas and may be served

            with process via Certified Mail through its registered agent National Registered Agents, Inc.,

            1919 Bryan Street, Suite 900, Dallas, Texas 75201 or wherever it may be found.

                                          Status Conference set 3-05-20
                                                                                                               1
   Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 3 of 9




                                 JURISDICTION AND VENUE


       4.       The subject matter in controversy is within the jurisdictional limits of this court.

       5.       Plaintiff seeks damages for personal injury including the following:

                a.      Physical pain;

                b.      Mental anguish;

                c.      Medical Expenses

       Including damages, of any kind, penalties, costs, expenses, pre-judgment interest.

       6.       This court has jurisdiction over the parties because Defendant is a duly authorized

corporation during business in the State of Texas.

       7.       Venue in Galveston County, Texas is proper in this cause under Section

15.002(a)(1) of the Texas Civil Practice and Remedies Code because all or a substantial part of

the events or omissions giving rise to this lawsuit occurred in this county.

                                               FACTS

      8.       On or about February 28, 2019, Plaintiff, a passenger on the cruise ship named

Valor, while still in port in Galveston, Texas fell on two shinning objects protruding from the

floor on her face, hurting her face, head and body generally.

      9.     The two protruding objects were in the walkway of the ship where passengers walked

resulting in Plaintiff being injured.

      10.    Plaintiff has received medical treatment for injuries suffered in this fall while on the

Carnival Cruise Line ship named Valor as result of its negligence.

               PLAINTIFF’S CLAIM FOR BREACH OF FIDUCIARY DUTY

        11      Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.
                                                                                                       2
       Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 4 of 9
7




           Defendant had a fiduciary relationship, or in the alternative, a relationship of trust and

    confidence with Plaintiff. As a result, Defendant owed a duty of good faith and fair dealing to

    Plaintiff. Defendant breached that fiduciary duty in that:

           a. The ship was not safe for the Plaintiff in that the walkway had objects protruding out

               to it where Plaintiff and other passengers walked;

           b. Defendant did not make reasonable use of the confidence that Plaintiff placed upon it;

           c. Defendant did not act in the utmost good faith and did not exercise the most

               scrupulous honesty towards Plaintiff

           d. Defendant did not place the interests of Plaintiff before its own, and Defendant used

               the advantage of its position to gain a benefit for itself, at Plaintiffs expense

           e. Defendant placed itself in a position where its self-interest might conflict with its

               obligations as a fiduciary; and/or;

           Defendant is liable for Plaintiffs damages for breach of fiduciary duty, and as such

    damages were objectively caused by the Defendant’s conduct. Further Defendant’s ship Valor by

    its condition proximately caused Plaintiffs damages.

                       PLAINTIFF’S CLAIM FOR MISREPRESENTATION

            12. Plaintiff hereby incorporates by reference all facts and circumstances set forth under

    the foregoing paragraphs.

            To prove an action for negligent misrepresentation, the plaintiff must establish the

    defendant made a representation to the plaintiff in the course of the defendants business or in a

    transaction in which the defendant had an interest. To prove an action for negligent

    misrepresentation, the plaintiff must establish the defendant did not use reasonable care in

    obtaining or communicating the information. Sloane, 825 S.E.3d at 442; Restatement of Torts

                                                                                                        3
   Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 5 of 9




(2d) section 552 cmte. What is reasonable will depend on the circumstances. Honesty or good

faith is not a defense to a claim of negligent misrepresentation. D.S.A, Inc. v. Hillsboro ISD, 973

S.W. 2d 662, 664 (Texas 1998). To be actionable, the defendant’s representation need only be

false by accident. Milestone Props. V. Federated Metals, 867 S.W. 2d 113, 119 (Tex. App.—

Austin 1993, no writ); SusserPet Co. vs. Latina Oil Corp., 574 S.W.2d 830, 832 (Tex. App.___

Texarkana 1978, no writ). To prove an action for negligent misrepresentation, the plaintiff must

establish it justifiably relied on the defendant’s misrepresentation. See Sloan, 825 S. W.2d at

442; Hendricks v. Thornton, 973 S.W.2d 348,361-63 (Tex.___Beaumont 1998, pet, denied. In

this case Defendant failed to disclose that the premises on the ship on which Plaintiff was a

passenger and posed a danger to Plaintiff’s health. As a result of Defendant’s nondisclosure

Plaintiffs suffered injuries and damages of which they now complaint.

        13.      Plaintiff hereby incorporates all the above paragraphs as if fully set forth herein.

Defendant, is liable to Plaintiff under the theories of intentional misrepresentation, or in the

alternative, negligent misrepresentation. Misrepresentations were made with the intention that

they should be relied upon and acted upon by Plaintiff who relied on the misrepresentations to

her detriment. As a result, Plaintiff suffered damages, including but not limited to Physical pain;

Mental anguish; Medical Expenses and breach of contract. Specifically, and as a proximate cause

and result of this misrepresentation, all of which was perpetrated without the knowledge or

consent of Plaintiff. Plaintiff sustained damages in excess of the minimum jurisdictional limits

of this Court.

  PLAINTIFF’S COMMON-LAW FRAUD BY NEGLIGENT MISREPRESENTATION

        14. Plaintiff hereby incorporates by references all facts and circumstances set forth under

the foregoing paragraphs.


                                                                                                        4
   Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 6 of 9




         To prove an action for common-law fraud, the plaintiff must establish the defendant was

responsible for a false representation. The plaintiff must establish the defendant made a false

representation to the plaintiff, either directly or indirectly. Neuhaus v. Kain, 557S.W. 2d. 125,

138 (Tex.__ Corpus Christi 1977, writ refd n.r.e); American Indem, Co. Ernst & Eenst, 106

S.W. 2d. 763,765 (Tex. App.__ Waco 1937, writ refd.). Defendant was responsible for false

representation regarding the maintenance of the ship on which the Plaintiff was a passenger.

Defendant perpetrated fraud by not disclosing that premises on the ship on which Plaintiff was a

passenger had a dangerous condition that existed in the hallway where Plaintiff would have to

walk. Plaintiff relied on the misrepresentation which resulted in Plaintiffs injuries and damages.

         15. Plaintiff would show that Defendant perpetrated fraud by misrepresentation (either

Intentionally or negligently) by falsely representing a fact of materiality to Plaintiff, who relied

upon such representation that ultimately resulted their injuries and damages. Alternatively,

Defendant fraudulently concealed material facts from Plaintiff, the result of which caused

damage to Plaintiff as a result of those facts.

         Specifically, and as a proximate cause and result of this fraudulent concealment, fraud

and negligent misrepresentation, all of which was perpetrated without the knowledge or consent

of Plaintiff. Plaintiff sustained damages in excess of the minimum jurisdictional limits of this

Court.

         By reason of Plaintiff s reliance on Defendant’s fraudulent representations, negligent

misrepresentations and/or fraudulent concealment of material facts as described in this petition,

                                    BREACH OF CONTRACT

         16.    Plaintiff incorporates by reference the allegations set forth above as if the same

were fully set forth herein.

                                                                                                       5
   Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 7 of 9




        17.       The contractual obligations of Plaintiff have been fully performed.

        18.       Defendant has failed to perform their contractual obligations, specifically, failed

to repair the hallway with the objects protruding out the hallway floor on the ship prior to

Defendant selling Plaintiff a ticket.

        19.       Damages are an adequate remedy for the Defendant's breach of the contract

because the Defendant knew of the condition of the hallway on the ship prior to Plaintiff coming

onto the ship..

        20.       In the alternative, Defendant's breach of contract described hereinabove has

injured Plaintiff, causing her to expend monies and caused pain and suffering toher body as

stated above.

       PLAINTIFF'S CLAIM OFNEGLIGENCE AGAINST CARNIVAL LICENSE

       HOLDINGS LIMITED DOING BUSINESS AS CARNIVAL CRUISE LINES

        21. Plaintiff hereby incorporates by references all facts and circumstances set forth under

the foregoing paragraphs.


        22.       Defendant Carnival License Holdings Limited doing business as Carnival Cruise

Lines had a duty to exercise the degree of care that a reasonably careful person would use to

avoid harm to Plaintiff under the circumstances similar to those described herein.

        23.       Plaintiffs injuries were proximately caused by Defendant Carnival License

Holdings Limited doing business as Carnival Cruise Line’s negligence, careless and reckless

disregard of said duty.

        24.       The negligent, careless and reckless disregard of duty of Defendant Carnival

License Holdings Limited doing business as Carnival Cruise Lines consisted of, but is not

limited to, the following acts and omissions:
                                                                                                    6
        Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 8 of 9
-I




                    A.      Defendant Carnival License Holdings Limited doing business as Carnival
                            Cruise Line’s failed to maintain its ship in a non-negligent manner as to
                            avoid injuring Plaintiff as a person of ordinary prudence under the same or
                            similar circumstances;

                    B.      Defendant Carnival License Holdings Limited doing business as Carnival
                            Cruise Lines failed to warn Plaintiff of the existence of a dangerous
                            condition that could cause Plaintiff injuries as a person using ordinary
                            prudent care would have done;

                   C.       Defendant Carnival License Holdings Limited doing business as Carnival
                            Cruise Lines failed to inspect the premises on the ship and keep such ship
                            in reasonable repair as a person of ordinary prudence under the same or
                            similar circumstances;

            25.     Plaintiffs injuries were proximately caused by Defendant Carnival License

     Holdings Limited doing business as Carnival Cruise Line’s negligence, careless and reckless

     disregard of its duty under the facts of this case.

                              DAMAGES FOR PLAINTIFF GRACIE LEE PRICE

            26.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

     Plaintiff, Gracie Lee Price was caused to suffer injuries to her body, and to incur the following

     damages:

                    A.      Reasonable medical care and expenses in the past. These expenses were
                            incurred by Plaintiff, Gracie Lee Price for the necessary care and treatment
                            of the injuries resulting from the incident complained of herein and such
                            charges are reasonable and were usual and customary charges for such
                            services in Galveston and Harris County, Texas;

                    B.       Physical pain and suffering in the past;

                     C.      Mental anguish in the past.

                     D.      Breach of Contract.

                                             DISCOVERY REQUESTS

                  REQUEST FOR DISCLOSURE PURSUANT TO TRCP RULE 194.2

             Plaintiff further files this Request for Disclosure upon Defendants, Carnival License

                                                                                                      7
   Case 4:20-cv-00045 Document 1-3 Filed on 01/07/20 in TXSD Page 9 of 9




Holdings Limited doing business as Carnival Cruise Lines pursuant to rule 194.2 (a) - (k) of the

Texas Rules of Civil Procedure.

                                            PRAYER
                                                                                                       \
       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Gracie Lee Price respectfully

prays that the Defendants be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiffs against Defendants for damages in an amount

within the jurisdictional limits of the Court; as allowed by Sec. 41.008, Chapter 41, Texas Civil

Practice and Remedies Code, together with pre-judgment interest (from the date of injury

through the date of judgment) at the maximum rate allowed by law; post-judgment interest at the

legal rate, costs of court; and such other and further relief to which the Plaintiff may be entitled

at law or in equity.

                                              Respectfully submitted,

                                              /a/^farriaon ^JfiaKer, 'Sr.


                                              By:
                                                    Harrison R. Fisher, Sr.
                                                    Texas Bar No. 07051450
                                                    Email: fisherlawhrf@aol.com
                                                    2646 South Loop West, Suite 260
                                                    Houston, TX 77054
                                                    Tel. (713) 665-7282
                                                    Fax. (713) 665-4103
                                                    E-Mail: fisherlawhrf@aol.com
                                                    Attorney for Gracie Lee Price


                                        JURY DEMAND

        Pursuant to Rule 216 of the Texas Rules or Civil Procedure, Plaintiffs respectfully

request and demand a trial by jury. The appropriate jury fee is tendered with the filing of this

pleading.


                                                                                                   8
